EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The after-final amendment filed on February 28, 2022 is fully responsive to the Final Office action mailed on November 26, 2021, is considered to prima facie place the application in condition for allowance, and thus has been entered.
Minor editorial issues, which were not necessitated by applicant’s amendment, have been raised and amended by the Examiner, and thus NO extension of time is necessary for this Examiner’s amendment.
The application has been amended as follows:

In the Specification
Paragraph 00001,	line 2, --a-- has been inserted before “vacuum”.
Paragraph 00011,	line 2, --a-- has been inserted before “plurality”.
Paragraph 00014,	line 1, the last occurrence of “to” has been deleted.
Paragraph 00016,	line 1, --bottom-- has been inserted before “side”;
			line 6, --bottom-- has been inserted before “side”.
Paragraph 00024,	line 6, “under” has been changed to --in--.
Paragraph 00043,	line 2, --blade-- has been inserted before “penetrable”.
Paragraph 00044,	line 9, --regularly-- has been inserted after “or not”.
Paragraph 00047,	line 1, “a blade” has been changed to --the blade--;
			line 2, --21-- has been inserted after “tray”.
Paragraph 00048,	line 1, --40-- has been inserted after “cutting device”;
			line 2, --40-- has been inserted after “cutting device”;
			line 3, “a blade” has been changed to –an elongated blade--.
Paragraph 00051,	line 3, --with-- has been inserted before “the porous”.
Paragraph 00052,	line 2, --1-- has been inserted after “device”;
			line 3, “on” has been changed to --in--;
			line 4, “a space” has been changed to --the space--.
Paragraph 00053,	line 1 has been rewritten as follows:
--[00053]	With reference to Figures 5 and 6, a vacuum hold down device 1’ having another embodiment of a porous support    of--;
line 4, “similarly” has been changed to --similar--.
Paragraph 00054,	line 2, “a cutting” has been changed to --the cutting--.
Paragraph 00055,	line 1, “A” has been changed to --The--.
Paragraph 00058,	line 1, “an elongated” has been changed to --the elongated--.
Paragraph 00060,	line 1, “supports” has been changed to --support--, and “allow” has been changed to --allows--.
Paragraph 00065,	line 1 has been rewritten as follows:
	-- [00065]	In embodiments where the device comprises screwing means, for example screws 125, for temporarily--.
Paragraph 00066,	line 4, “on a” has been changed to --for a--.

In the Title
The title has been rewritten as follows:
-- PROCESS USING POROUS SUPPORTS AND VACUUM HOLD DOWN DEVICE USING SAID SUPPORTS--.

Remarks
The changes to the specification and title have been made to correct informalities and/or for further clarity. It is noted that the changes to the specification were agreed upon in the parent application.

Reasons for Allowance
The Examiner’s statement of reasons for allowance for the allowed claims was provided in the Office action having a notification date of June 23, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
May 5, 2022